Case 1:21-cv-00164-LPS Document 23-1 Filed 07/20/21 Page 1 of 2 PageID #: 663




                                     VERIFICATION
  1. My name is John R. Colton. I am the Senior Vice President of Engineering of

     Squarespace, Inc., a position I have held since July 2011.

  2. In my current role, I specialize in software product development, database security,

     network security, and network management.

  3. Before Squarespace, I had software development and engineering roles at Application

     Security, Inc. (where I was the Vice President of Engineering from December 2003 to

     June 2011), Techrigy (where I was a board member from June 2007 to May 2009),

     Micromuse (where I was a Software Engineer from July 1997 to January, then the Vice

     President of Software Development from February 2000 to November 2000, then the

     Senior Vice President of Software Development from December 2000 to August 2002),

     Uni-Data & Communications, Inc. (where I was a Software Developer from July 1995 to

     July 1997), and Capgemini (where I was a Software Consultant to AT&T Bell Labs from

     July 1994 to July 1995).

  4. Through the foregoing roles, I developed expertise in content management systems,

     Internet web technologies, eCommerce technologies, credit card processing, distributed

     denial of service mitigation, network engineering, cloud computing, mobile app

     development and mobile platforms, application security, web application security, and

     database security, social media monitoring and analysis, designing service and business

     assurance software, analog and digital desktop videoconferencing, and network

     management.

  5. I hold a B.S. in Computer Engineering from Lehigh University (1994).

  6. I have more than 27 years of experience in software development and computer

     engineering.
Case 1:21-cv-00164-LPS Document 23-1 Filed 07/20/21 Page 2 of 2 PageID #: 664



  7. I have read the First Amended Complaint of DataCloud Technologies, LLC

     (“DataCloud”) against Squarespace, Inc. (the “Complaint”).

  8. I have read U.S. Patents Nos. 6,560,613, 6,651,063, 8,607,139, 8,762,498, 7,209,959,

     7,246,351, and 7,398,298 (the “’613 Patent,” “the ’063 Patent,” “the “’139 Patent,” “the

     ’498 Patent,” the “’959 Patent, the “’351 Patent, ”and the “’298 Patent,” respectively;

     collectively the “Asserted Patents”).

  9. I am skilled in the subject matter of the Asserted Patents, and I was skilled in that subject

     matter as of January 28, 2000.

  10. I have assumed, only for the purposes of this Verification, that the claim terms of the

     Asserted Patents have the meanings that DataCloud has ascribed to them in the

     Complaint.

  11. I hereby verify and declare that I have read paragraphs 97-170 of the Answer of

     Squarespace, Inc. to the Complaint (the “Answer”) and know the contents thereof, and

     that the factual matters contained in paragraphs 97-170 of the Answer are true and

     correct.

  12. I hereby verify and declare under penalty of perjury that the foregoing is true and correct.



     Executed on July 8, 2021                               /s/ John R. Colton

                                                            John R. Colton
